Name: 2003/73/EC: Commission Decision of 30 January 2003 amending Decision 97/468/EC as regards the inclusion of Estonia and Namibia establishments in provisional lists of third country establishments from which Member States authorise imports of wild game meat (Text with EEA relevance) (notified under document number C(2003) 333)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  animal product;  Africa;  health;  Europe
 Date Published: 2003-02-01

 Avis juridique important|32003D00732003/73/EC: Commission Decision of 30 January 2003 amending Decision 97/468/EC as regards the inclusion of Estonia and Namibia establishments in provisional lists of third country establishments from which Member States authorise imports of wild game meat (Text with EEA relevance) (notified under document number C(2003) 333) Official Journal L 027 , 01/02/2003 P. 0031 - 0032Commission Decisionof 30 January 2003amending Decision 97/468/EC as regards the inclusion of Estonia and Namibia establishments in provisional lists of third country establishments from which Member States authorise imports of wild game meat(notified under document number C(2003) 333)(Text with EEA relevance)(2003/73/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(1) and (4) thereof,Whereas:(1) Provisional lists of establishments in third countries producing wild game meat have been drawn up by Commission Decision 97/468/EC(3) as last amended by Decision 2002/672/EC(4).(2) Estonia and Namibia have sent lists of establishments producing wild game meat for which the responsible authorities certify that the establishments complies with the Community rules.(3) As on the spot inspections have not yet been carried out, imports from such establishments are not eligible for reduced physical checks in accordance with Article 2(4) of Decision 95/408/EC.(4) Decision 97/468/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/468/EC is amended in accordance with the Annex to this Decision.Article 2This Decision shall apply from 4 February 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 199, 26.7.1997, p. 62.(4) OJ L 228, 24.8.2002, p. 26.ANNEXThe following text is inserted in the Annex in accordance with the alphabetical order of the ISO code:"PaÃ ­s: Estonia/Land: Estland/Land: Estland/Ã §Ã Ã Ã ±: Ã Ã Ã ¸Ã ¿Ã ½Ã ¯Ã ±/Country: Estonia/Pays: Estonie/Paese: Estonia/Land: Estland/PaÃ ­s: EstÃ ³nia/Maa: Viro/Land: EstlandPaÃ ­s: Namibia/Land: Namibia/Land: Namibia/Ã §Ã Ã Ã ±: Ã Ã ±Ã ¼Ã ¯Ã ¼ÃÃ ¹Ã ±/Country: Namibia/Pays: Namibie/Paese: Namibia/Land: NamibiÃ «/PaÃ ­s: NamÃ ­bia/Maa: Namibia/Land: Namibia"(1) Large wild game.(2) Excluding meat of wild swine.(3) Deboned wild game meat only - offals excluded.(4) Large wild game (Springbok (Antidorcas marsupialis))(5) Excluding meat of wild swine.